Agreeing in the result and all that is said in support of it, I must yet ask liberty to restate the gist of the problem as it appears to me.
A judgment in personam is always admissible in evidence "to establish the mere fact of its own rendition, and those legal consequences which result from that fact." 10 R.C.L. p. 1116, § 323. *Page 128 
20 Am. Jur., Evidence, p. 848, § 1001; 3 Dunnell, Dig.  Supp. § 5154.
This rule was applied in Pabst Brg. Co. v. Jensen, 68 Minn. 293,294, 71 N.W. 384, wherein we stated it in these terms:
"The rule is well settled that a judgment, in personam, at least, of a court of competent jurisdiction, may be offered in evidence in a subsequent suit as evidence of its own existence, and of its legal effects, to prove which it is admissible for and against strangers, as well as for and against parties and privies."
To illustrate: A's claim against B for a commission on the sale of real estate may depend upon the existence of a contract for the sale of it between B as vendor to C as vendee. Now if, in an action between B and C, it is decided that there is no such contract and never was, that issue is settled as to all the world. If A, thereafter, sues for a commission on the deal, he cannot recover, simply because the judgment between B and C has determined finally the nonexistence of the contract which was condition precedent to the validity of his claim for a commission.
That, it appears to me, is the whole case. The defendants who were successful in the original actions may use the judgments therein as conclusive evidence that they were never liable to the plaintiffs. That fact established, the inescapable conclusion is that the unsuccessful defendants, in discharging the liability established against them by judgment, were not discharging the joint obligation of themselves and the successful defendants. Hence there should be no contribution. *Page 129